

115 HR 5722 IH: Dr. Todd Graham Pain Management Improvement Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5722IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mrs. Walorski (for herself and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to conduct a study and submit to Congress a
			 report containing recommendation on how to improve the use of non-opioid
			 treatments for acute and chronic pain management for individuals entitled
			 to benefits under part A or enrolled under part B of the Medicare program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Dr. Todd Graham Pain Management Improvement Act of 2018. 2.Pain management study (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall conduct a study and submit to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report containing recommendations on whether and how reimbursement to providers and suppliers of services, coverage, and coding policies related to the use of multi-disciplinary, evidence-based, non-opioid treatments for acute and chronic pain management for individuals entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act should be revised. The Secretary shall make such report available on the public website of the Centers for Medicare & Medicaid Services.
 (b)ConsultationIn developing the report described in subsection (a), the Secretary shall consult with— (1)relevant agencies within the Department of Health and Human Services;
 (2)licensed and practicing osteopathic and allopathic physicians, physician assistants, nurse practitioners, dentists, and pharmacists;
 (3)hospitals and other medical facilities, including acute care hospitals, cancer hospitals, psychiatric hospitals, hospital emergency departments, facilities furnishing urgent care services, ambulatory surgical centers, and post-acute care and long-term care facilities (such as skilled nursing facilities, inpatient rehabilitation facilities, long-term care hospitals, and home health agencies);
 (4)substance abuse and mental health professional organizations; (5)pain management professional organizations and advocacy entities, including individuals who personally suffer chronic pain;
 (6)medical professional organizations and medical specialty organizations; (7)licensed health care providers who furnish alternative pain management services;
 (8)organizations with expertise in the development of innovative medical technologies for pain management;
 (9)beneficiary advocacy organizations; and (10)other organizations with expertise in the assessment, diagnosis, treatment, and management of pain, as determined appropriate by the Secretary.
 (c)ContentsThe report described in subsection (a) shall include the following: (1)The recommendations described in subsection (d).
 (2)The impact analysis described in subsection (e). (3)An assessment of pain management guidance published by the Federal Government that may be relevant to coverage determinations or other coverage requirements under title XVIII of the Social Security Act.
 (4)Recommendations for updating, including expanding, the CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016 published in March 2016 by the Centers for Disease Control and Prevention, including for purposes of management of pain. Such recommendations shall—
 (A)consider incorporating relevant elements of the Va/DoD Clinical Practice Guideline for Opioid Therapy for Chronic Pain published in February 2017 by the Department of Veterans Affairs and Department of Defense, including adoption of elements of the Department of Defense and Veterans Administration pain rating scale; and
 (B)include recommendations on how the CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, as so updated, could be adopted by health care providers across clinical settings. (5)An evaluation of the following:
 (A)Barriers inhibiting individuals entitled to benefits under part A or enrolled under part B of such title from accessing treatments and technologies described in subparagraphs (A) through (C) of paragraph (6).
 (B)Potential legislative and administrative changes under such title to improve individuals’ access to items and services currently covered under such title and used for the treatment of pain, such as cognitive behavioral interventions, physical therapy, occupational therapy, physical medicine, biofeedback therapy, and chiropractic therapy, and other pain treatments services furnished in a hospital or post-acute care setting.
 (C)Costs and benefits associated with potential expansion of coverage under such title to include items and services not covered under such title that may be used for the treatment of pain, such as acupuncture, therapeutic massage, and items and services furnished by integrated pain management programs.
 (6)An analysis on reimbursement, coverage, and coding policies (including DRG classification, CPT, HCPCS, NDC, and other applicable codes) under title XVIII of the Social Security Act with respect to the following:
 (A)Non-opioid based treatments and technologies for chronic or acute pain, including such treatments that are covered, not covered, or have limited coverage under such title.
 (B)Non-opioid based treatments and technologies that monitor substance use withdrawal and prevent overdoses of opioids.
 (C)Non-opioid based treatments and technologies that treat substance use disorders. (D)Items and services furnished by practitioners through a multi-disciplinary treatment model for pain management.
 (E)Medical devices, non-opioid based drugs, and other therapies (including interventional and integrative pain therapies) approved or cleared by the Food and Drug Administration for the treatment of pain.
 (F)Items and services furnished to beneficiaries with psychiatric disorders, substance use disorders, or who are at risk of suicide, or have comorbidities and require consultation or management of pain with one or more specialists in pain management, mental health, or addiction treatment.
 (d)RecommendationsThe recommendations described in this subsection are, with respect to individuals entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act, legislative and administrative recommendations on the following:
 (1)Options for additional coverage of pain management therapies without the use of opioids, including interventional pain therapies, and options to augment opioid therapy with other clinical and complementary, integrative health services to minimize the risk of substance use disorder, including in a hospital setting.
 (2)Options for coverage and reimbursement modifications of medical devices and non-opioid based pharmacological and non-pharmacological therapies (including interventional and integrative pain therapies) approved or cleared by the Food and Drug Administration for the treatment of pain as an alternative or augment to opioid therapy.
 (3)Treatment strategies for beneficiaries with psychiatric disorders, substance use disorders, or who are at risk of suicide, and treatment strategies to address health disparities related to opioid use and opioid abuse treatment.
 (4)Treatment strategies for beneficiaries with comorbidities who require a consultation or comanagement of pain with one or more specialists in pain management, mental health, or addiction treatment, including in a hospital setting.
 (5)Coadministration of opioids and other drugs, particularly benzodiazepines. (6)Appropriate case management for beneficiaries who transition between inpatient and outpatient hospital settings, or between opioid therapy to non-opioid therapy, which may include the use of care transition plans.
 (7)Outreach activities designed to educate providers of services and suppliers under the Medicare program and individuals entitled to benefits under part A or under part B of such title on alternative, non-opioid therapies to manage and treat acute and chronic pain.
 (8)Creation of a beneficiary education tool on alternatives to opioids for chronic pain management. (e)Impact analysisThe impact analysis described in this subsection consists of an analysis of any potential effects implementing the recommendations described in subsection (d) would have—
 (1)on expenditures under the Medicare program; and (2)on preventing or reducing opioid addiction for individuals receiving benefits under the Medicare program.
				